19 F.3d 1441
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Neal BOYD, Defendant-Appellant.
No. 93-50550.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 14, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Michael Neal Boyd appeals his 57-month sentence imposed following a guilty plea to aiding and abetting a bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Boyd contends that the district court mistakenly believed it lacked the authority to depart downward from the applicable Guidelines range based upon his alleged overrepresented criminal history category.  We affirm.


3
A district court's discretionary refusal to depart downward from the Guidelines is not reviewable on appeal.   United States v. Belden, 957 F.2d 671, 676 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992).


4
At sentencing, Boyd argued that his criminal history category V overrepresented the seriousness of his criminal history because all his convictions were sustained as a juvenile.  Following additional argument, the district court stated, "I find that the criminal history category is V.  I think it was correctly assessed by the probation office and I'm not inclined to a downward departure."


5
Because the court's decision did not rest on the mistaken belief that it lacked the authority to depart, we decline to review the decision.  See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3